DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant's election with traverse of claims 1-6, 21-26, 42 (Elected species figure 35-39 and probe tip of figures 31-34) in the reply filed on 02/04/2021 is acknowledged. The traversal is on the ground(s) that there is undue search burden in the absence of restriction. This is not found to be persuasive because the search for each group requires different search queries. Furthermore, execution of a comprehensive search of all claims in the instant application would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search for patentability determination would be unduly onerous. It is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. For instance, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries constitute undue burden on the Examiner.  
The requirement is still deemed proper and is therefore made FINAL. It is further noted that the Examiner will consider rejoinder if a generic claim is found to be allowable.
Drawings
The drawings were received on 02/04/2021.  These drawings are ENTERED.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 21-26, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 21, the claims recite a movement sensored ablation tip, a virtual stent including at least one of volume scan, at least one of virtual guide angle and at least one of virtual stop; however, there are no essential structural or functional relationship established clarify how the invention works, thus making the claims indefinite. Furthermore, it is not clear what a movement sensored ablation probe tip encompasses. As best understood, the probe tip is either capable of being sensed by a sensor or has a sensor. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 10,298,255. This is a statutory double patenting rejection.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,298,255. Although the claims at issue are not identical, they are not patentably distinct from each other because tooth bud are tissues and also the apparatus claims are capable of functioning on tooth bud or any other tissues, which reads on claims 1-6 of the patent ‘255.
Claims 1, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,022,202. Although the claims at issue are not identical, they are not patentably distinct from each other because the probe tip and virtual stent’s specific reads on claim 1 of ‘202 patent. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 21-26, 42 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Verard et al. (2004/0097805).
Verard discloses a system (figures 1-23) capable for use in a tooth bud/tissues/lesion/tumor ablation procedure that results in tooth/tooth bud/lesion/tumor agenesis, said system comprising: (a) a movement sensored ablation probe tip (e.g. 52) having an insertion end and a connection end, said movement sensored ablation probe tip having a center of ablation ([0021,0056, 0072]); (b) a virtual stent comprising: (i) at least one volume scan (e.g. 3D volume image [0081]); (ii) at least one virtual surgical guide angle (e.g. virtual navigated path [0027]), said at least one virtual surgical guide angle providing angle guidance to guide said movement sensored ablation probe tip at a pre- defined angle (e.g. road map [0105]); and (iii) at least one virtual stop (e.g. points [0081]), said at least one virtual stop providing stop information to/capable to limit the depth of said movement sensored ablation probe tip to a pre-defined depth; and (c) said movement sensored ablation probe tip being guidable (intended use limitation) in relation to said at least one virtual surgical guide angle and said at least one virtual stop such that said center of ablation is within the tissues/target when said movement sensored ablation probe tip is guided at said pre-defined angle to said pre-defined depth; the movement sensored ablation probe tip capable of being manually/automatically guidable; the pre-defined angle being based on information obtained from a volume scan image, and said pre-defined depth being based on information obtained from a volume scan image; real- time representation of said movement sensored ablation probe tip being monitorable in relation to said at least one volume scan. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772